People v Cancel (2015 NY Slip Op 01992)





People v Cancel


2015 NY Slip Op 01992


Decided on March 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2015

Mazzarelli, J.P., Andrias, Saxe, Feinman, Clark, JJ.


14491 4542/08

[*1] The People of the State of New York, Respondent,
vJeromie Cancel, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Susan H. Salomon of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered December 22, 2010, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly denied defendant's motion to suppress statements. While under arrest in Queens for petit larceny, defendant spontaneously declared that he had committed a murder. The arresting officer did not ask defendant a single question. Instead, the officer made declarative comments, expressing disbelief and essentially urging defendant to stop talking about the murder. Defendant nevertheless continued his unprompted description of the murder, until detectives were finally notified.
The lack of Miranda warnings did not warrant suppression of defendant's statements to the arresting officer in Queens. The officer's expressions of disbelief did not constitute the functional equivalent of interrogation (see People v Rivers, 56 NY2d 476, 480 [1982]; People v Lynes, 49 NY2d 286, 294-295 [1980]).
In any event, the statements defendant made after Miranda warnings were attenuated from the statements to the arresting officer, as well as from certain statements made to Queens detectives, which the court suppressed (see People v White, 10 NY3d 286, 291 [2008], cert denied 555 US 897 [2008]; People v Paulman, 5 NY3d 122, 130-131 [2005]). To the extent there was a chain of events, it clearly began with defendant's insistence on boasting of a murder, to an unwilling listener. Furthermore, there was a pronounced break between defendant's statements in Queens, and his later statements to Manhattan detectives and to an Assistant District Attorney. There was a passage of more than two hours, and the questioning was conducted by different interrogators at a different location.
We have considered defendant's remaining contentions and find them to be without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2015
CLERK